Title: To James Madison from Francis Preston, 30 January 1820
From: Preston, Francis
To: Madison, James


Dear Sir
Richmond, Jany. 30th. 1820
I have prevailed on myself under great feeling and anxiety to drop you a few lines on one among the most afflicting circumstances that ever has occurred to me I mean the unfortunate affair of my Brother being a defaulter to the public treasury over which he presided, to the amount of about 80,000 dollars—an affair of which I was entirely ignorant until four days before the disclosure. You can readily conceive what a source of deep mortification it was to his friends and sore affliction to his relatives.
To the world no palliation for the misapplication of public money by a public officer can be made—in the bosom of a brother some apology is found for this melancholy affair—to detail the circumstance would be uninteresting to you. Suffice it to say he has fallen a victim to his credulity in relying on the honor of those whom he endeavoured to save in an important crisis of their affairs by hazarding for them what he would not have done for himself. This severe visitation has happened at a period the most unfortunate for him and his friends owing to the present calamitous state of things and if the money is coerced by a sale of his property it will produce a sacrifice ruinous beyond all example—when in ordinary times it would be worth three times the amount of the deficit. With this melancholy prospect before us and under the advice of friends, I am making an attempt to borrow the money from the Bank of the U States at Philadelphia. To effect which it becomes necessary to obtain the opinion of well known respectable gentlemen of my standing and the probable value of my property. I therefore thought as you had some general knowledge of these facts, and perhaps are acquainted with Mr. Cheves the president of the Bank—you could give me for him some testimonial of this sort that might be usefull understanding however most distinctly, that any statement you shall please to make is not to be of a character that could in a possible shape bind or implicate you—so far from wishing any thing of this sort I could not be placed in a situation to suffer it.
If this request shall meet your approbation I will thank you for an answer by the return mail as no time is to be lost on my part. But my Dear Sir whatever may be your determination, I beg of you to be assured, that I will be, as I always have been your devoted friend & very humble Sert
Frans Preston
